Citation Nr: 0318821	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, with an osteophyte at L3, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for neck strain, 
with degenerative joint disease and osteophyte formation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In his January 2002 Substantive Appeal, the veteran requested 
a VA Travel Board hearing; however, in a March 2002 
submission, he withdrew this request.  See 38 C.F.R. 
§ 20.704(e) (2002).


REMAND

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome, contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5293, have been substantially 
revised, and the veteran was notified of these changes in a 
March 2003 Supplemental Statement of the Case.  The new 
rating criteria place extensive emphasis on the length and 
frequency of attacks of intervertebral disc syndrome, as well 
as chronic neurological manifestations.  

In this regard, the Board has reviewed the report of the 
veteran's last VA examination, conducted in February 2003, 
which addressed his service-connected low back and neck 
disorders.  This examination report indicates that 
radiological studies revealed disc disease in both areas, and 
the examiner stated that "it is more likely than not that 
the patient's Service Connected [sic] injuries, the etiology 
which initiated has come from current complaints of cervical 
and lumbar spine pain."  The examination encompassed range 
of motion testing; however, the length and frequency of 
intervertebral disc syndrome attacks was not addressed, and 
information regarding neurological impacts was minimal as 
well.  The examination, as with the prior September 2000 VA 
examination, also did not the question of the presence of 
painful motion or functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2002).  

Given these limited examination findings and the nature of 
the revised criteria of Diagnostic Code 5293, the Board finds 
that, under 38 U.S.C.A. § 5103A(d), a new examination is 
"necessary" before the veteran's claims are adjudicated by 
the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected low back 
and neck disorders.  The examiner should 
be provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  The 
examination should include range of 
motion testing of the lumbosacral spine 
and the cervical spine and a discussion 
of the degree of any painful motion or 
functional loss due to pain.  Also, the 
examiner must comment on the frequency 
and length of incapacitating episodes of 
these diseases and any neurological 
effects found in the extremities.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to increased 
evaluations for his low back and neck 
disorders.  These claims must be 
adjudicated under the recently revised 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, with consideration 
to the prior version of Diagnostic Code 
5293 (and other relevant code sections) 
as well.  Consideration must also be 
given to the provisions of 38 C.F.R. 
§ 3.159.  If the determination of either 
claim remains less than fully favorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





